MONROE, C. J.
Defendant having been convicted upon a charge of having “unlawfully, willfully, and feloniously, stolen and carried away one beef, red color, the property of Joachim Cormier,” filed a motion in arrest of judgment, on the ground that—
“Your mover is not charged * * * with any crime or offense defined and penalized by Act 64 of * * * 1910, * * * under the provisions of which mover is prosecuted.”
The act thus mentioned makes it an offense to “steal a cow, calf, bull, ox,- or any other specie of cattle,” and, in State v. Majors, 131 La. 466, 59 South. 904, it was held by this court that the word “cattle,” thus appearing in the statute, is used in its popular sense, as indicating animals of the “cow kind,” and included a “yearling.” It was further held that, if the description of the stolen property were indefinite, the defect was curable by amendment, and .could not be taken advantage of after the verdict. In State v. Hawthorn, 134 La. 979, 64 South. 873, the defendant was convicted of stealing “a bull, of the cow kind,” etc., and the conviction was affirmed. In State v. Papillon, 139 La. 791, 72 South. 249, the charge was that of stealing a “heifer,” and again the conviction was affirmed on the ground that, though a heifer may be a young cow that has never had a calf, she is none the less a cow. “Beef,” according to Dr. Webster, is very much of the “cow kind”; that name being applied to either an ox or cow, “especially when fattened for food” (Web. Int. Die. verbo “Beef”); and the term “cattle” is now usually confined to quadrupeds of the bovine “family” of which they are members (Id. verbo “Cattle”).
Judgment affirmed.